Citation Nr: 1039640	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  05-06 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for varicose veins of the left 
leg.

2.  Entitlement to service connection for varicose veins of the 
left leg.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1942 to December 
1945.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In a February 2009 decision, the Board denied the Veteran's 
appeal.  The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
September 2009, the Court issued an order granting a joint motion 
of the parties to vacate the Board's decision in regard to the 
issue of whether new and material evidence had been received to 
reopen the claim of entitlement to service connection for 
varicose veins of the left leg and returned the case to the Board 
for action in compliance with the joint motion.  The Board then 
remanded case for additional development in March 2010.  It has 
since returned to the Board for further appellate action.

After the March 2010 remand, the Veteran submitted additional 
evidence in support of his appeal, along with a waiver of his 
right to have the evidence initially considered by the RO. Please 
note this appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issue of service connection for varicose veins of the left 
leg is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed June 1947 rating decision, the RO denied the 
claim of entitlement to service connection for varicose veins of 
the left leg.

2. The evidence associated with the claims files subsequent to 
the June 1947 rating decision is not cumulative or redundant of 
evidence previously of record and is sufficient to raise a 
reasonable possibility of substantiating the claim for service 
connection for varicose veins of the left leg.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim 
of entitlement to service connection for varicose veins of the 
left leg.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim. They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim. As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant. Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" in a new and material evidence claim 
have specific, technical meanings that are not commonly known to 
VA claimants, when providing the notice required by the VCAA, it 
is necessary, in most cases, for VA to inform claimants seeking 
to reopen a previously and finally disallowed claim of the unique 
character of the evidence that must be presented.  Kent v. 
Nicholson, 20 Vet. App. 1, 9-10 (2006).

In the case at hand, the record reflects that the RO provided the 
Veteran with proper notice, including Kent and Dingess- compliant 
notice, by letters mailed in March 2004 and May 2010.  Although 
the Veteran was not provided Kent-compliant notice or notice with 
respect to the disability-rating or effective-date element of the 
claim until May 2010, after the initial adjudication of the 
claim, the Board finds that there is no prejudice to the Veteran 
in proceeding with the issuance of a final decision.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board 
notes that following the provision of the required notice and the 
completion of all indicated development of the record, the 
Appeals Management Center (AMC) readjudicated the Veteran's claim 
in August 2010.  See Overton v. Nicholson, 20 Vet. App. 427, 437 
(2006) (A timing error may be cured by a new VCAA notification 
followed by a readjudication of the claim). There is no 
indication or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an earlier 
time.

The Board also finds that the Veteran has been afforded adequate 
assistance in regard to the claim. The Veteran's service 
treatment records, private medical records, and VA examination 
records are on file.  Neither the Veteran nor his representative 
has identified any other outstanding evidence, to include medical 
records, which could be obtained to substantiate either claim.  
The Board is also unaware of any such evidence.

The Board acknowledges that the RO has not provided the Veteran 
with a VA examination to determine the etiology of his claimed 
varicose vein disability, but notes that VA has no obligation to 
provide such an examination if new and material evidence has not 
been presented.  See 38 C.F.R. § 3.159 (c)(4).
 
As was noted in the Introduction, the Board remanded the 
Veteran's claim to reopen his claim for service connection for 
varicose veins in March 2010. The purpose of this remand was to 
provide the Veteran with appropriate Kent-compliant notice.

The record reflects that the Veteran was provided the appropriate 
VCAA notice in May 2010.  This notice included the reason for the 
June 1947 prior denial of the Veteran's claim, and informed the 
Veteran of the type of evidence he must submit to qualify as new 
and material evidence.  Thus, the Board's remand instructions 
have been substantially complied with.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).

In sum, the Board is satisfied that any procedural errors in the 
originating agency's development and consideration of the claim 
were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

In general, rating decisions that are not timely appealed are 
final.  38 U.S.C.A.       §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 
20.1100, 20.1103 (2010).  Pursuant to 38 U.S.C.A. § 5108, a 
finally disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to 
agency decision-makers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Analysis

The Veteran was originally denied service connection for varicose 
veins of the left leg in a June 1947 rating decision.  He now 
seeks to reopen this claim.

The pertinent evidence of record at the time of the June 1947 
rating decision consisted of the Veteran's service treatment 
records, post-service medical records from 1947, and a report of 
hospitalization from the United States Naval Hospital from April 
16 to April 28, 1947.  In the RO's June 1947 letter of decision, 
the adjudication officer noted that the evidence of record had 
been reviewed, including the report of hospitalization in 1947.  
It was determined that the varicose veins were not incurred or 
aggravated by service, and the claim was denied.  

Since the June 1947 rating decision, the following additional 
evidence was added to the record:  October 2003 VA examination 
reports, records from the Cypress Delray Medical L.C. from 2002 
through 2004, and various statements from the Veteran as well as 
a statement from his sister.

While the medical records from Cypress Delray discuss the 
Veteran' physical health and other diagnoses, they do not 
reference the Veteran's claim varicose veins of the left or the 
etiology of any such disability.  Thus, as these records do not 
address the claimed disability, they are not material because 
they do not reasonable possibility of substantiating the claim.

The October 2003 VA examinations note that the Veteran reported 
that his varicose veins of the left leg were stripped while in 
the service.  The examiner indicated that there was swelling of 
the left leg with numbness of the toes.  There was edematous 
tissue of the leg and swelling of an induration of some 
thrombosed veins of the left leg.  A diagnosis of bilateral 
varicose veins, post-operative, was assigned.  However, the 
examiners did not discuss the etiology of the varicose veins or 
relate the disability to service.  Thus, while these examinations 
continue to document the presence of varicose veins of the left 
leg, they are essentially cumulative in nature since they 
continue to show the presence of this disability years following 
the Veteran's discharge from active duty and do not provide a 
nexus between the current disability and the Veteran's active 
duty service.

Moreover, while these examinations reference a history varicose 
veins during active duty service, this account appear to be based 
a history provided by the Veteran and are thus not material.  In 
this respect, that Board notes that a mere transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  Therefore, these records do not related to 
an unestablished fact necessary to substantiate the claim, as 
they do not provide competent medical evidence of a nexus between 
the Veteran's current left leg varicose vein disability and 
active duty service.  In addition, the Veteran's report of 
surgery to treat his veins during service is not substantiated in 
his service treatment records-there is no report of surgery 
until 1947, well after the Veteran's December 1945 discharge.

The Board has also considered the Veteran's various statements as 
well as his sister's statement.  The statement from his sister 
reflect the Veteran's general contention that he experienced 
chronic left leg pain during service, which continued immediately 
following his discharge from service.  He reports that he went to 
see a physician in 1946 shortly after his discharge, who 
determined that he needed surgery to treat his varicose veins.  
The Board notes that a layperson is competent to testify in 
regard to the onset and continuity of symptomatology.  Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 
398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
The Board finds that the statement from the Veteran's sister is 
neither cumulative nor redundant of evidence previously of record 
and is sufficient to raise a reasonable possibility of 
substantiating the claim for service connection for varicose 
veins of the left leg.

Accordingly, the evidence received since the June 1947 rating 
decision is new and material, and reopening of the claim is in 
order.


ORDER

New and material evidence having been received, reopening of the 
claim of entitlement to service connection for varicose veins of 
the left leg is granted.


REMAND

As discussed above, new and material evidence has been submitted 
to reopen the Veteran's claim. Given the statements provided by 
the Veteran and his sister, a medical opinion is desirable prior 
to a final decision by the Board. Accordingly, the case is 
REMANDED for the following action:

1. The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the Veteran. The Veteran should 
also indicate whether there was any post-
service treatment by any private or other 
providers, records of which have not been 
obtained.  He should identify any treatment 
and the location and provide releases of 
information as needed.  If the RO/AMC is 
unsuccessful in its efforts to obtain any 
such evidence, it should so inform the 
Veteran and his representative and request 
them to submit the outstanding evidence. 
The claims file should contain 
documentation of all attempts to procure 
additional information.

2.  The RO or the AMC should arrange for 
the Veteran to be afforded an examination 
by a physician with the appropriate 
expertise to determine the nature and 
etiology of the claimed condition, varicose 
veins of the left leg.  The claims file 
must be made available to and reviewed by 
the physician designated to examine the 
Veteran.  A comprehensive medical history 
should be obtained by the examiner and any 
indicated studies should be performed. 

The examiner should identify all clinical 
findings and manifestations of the varicose 
veins of the left leg.  
Based upon the review of the claims file 
and the examination results, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better probability 
that varicose veins of the left leg were 
present in service or are otherwise 
etiologically related to service.

The rationale for all opinions expressed 
should also be provided.  If the examiner 
cannot respond without resorting to 
speculation, he should explain why a 
response would be speculative.

3. The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

4. Then, the RO or the AMC should 
adjudicate the Veteran's claim. If the 
benefit sought on appeal is not granted to 
his satisfaction, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
action, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


